PER CURIAM.
Patricia Poliak Weiss and Thomas Poliak appeal an order denying their motion to intervene. We entirely agree with the substance of the trial court’s ruling, which granted Weiss and Poliak certain notification rights, but denied them full party status. In light of the recent decision in Union Central Life Insurance Co. v. Carlisle, 593 So.2d 505 (Fla.1992), it is more accurate to say that the order under review is one which grants limited intervention. With that technical modification in terminology, we affirm the order under review. We emphasize that this change in terminology in the order does not confer on appellants any other or greater rights than those delineated in the trial court’s order.
Affirmed as modified.